Title: To George Washington from Major General William Heath, 10 October 1776
From: Heath, William
To: Washington, George



Dear General
Kingsbridge Octr 10th 1776

Upon being Informed yesterday in the afternoon that a party of the Enemy had Landed at Dobbs’s Ferry, and had Posted Sentries in the Road, I Ordered Colo. Sargent with 500 men and 40 of the Light Horse to march and Dislodge them, at Two oClock this morning he Sent an Express Informing me, that he had reach’d The Ferry, & that there was no Enemy Landed, at that Time, and that the Ships were about three miles above that Place—I have Ordered him to leave about 100 men and a few of the Light Horse for Expresses, and to return with the remainder of the Detachment.
I every moment Expect further Intellegance, of our Gallies, The Ships which are a Shore &c. which shall without Delay be Transmitted to your Excellency.
Inclosed is the Judgment of the Court Martial on Capt. DeWitt.

I have Desired Generals Nixon and Fellows to be at my Quarters this Day and if Possible the List of Officers shall be Compleated. I have the Honor to be &c.

W. Heath

